      Case 1:19-cv-00109 Document 14 Filed on 08/28/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                    Southern District of Texas

                                                                                        ENTERED
                              UNITED STATES DISTRICT COURT                           August 28, 2020
                               SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk
                                 BROWNSVILLE DIVISION

BENITA RAMOS,                                    §
                                                 §
       Plaintiff,                                §
VS.                                              §   CIVIL ACTION NO. 1:19-CV-109
                                                 §
ANDREW M. SAUL,                                  §
                                                 §
       Defendant.                                §

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Benita Ramos seeks review of the Administrative Law Judge’s decision to deny

her disability insurance benefits. (Complaint, Doc. 1) She moves for summary judgment.

(Motion, Doc. 7)

       On July 29, 2020, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 13) concluding that substantial evidence did not support the ALJ’s

decision and recommending that the case be remanded to the Commissioner of Social Security

for further hearings. No party filed any objections to the Report and Recommendation.

       The Court ADOPTS the Report and Recommendation. As a result, it is:

       ORDERED that Plaintiff Benita Ramos’ Motion for Summary Judgment (Doc. 7) is

GRANTED; and

       ORDERED that this matter is remanded to the Commissioner of Social Security for

further hearings not inconsistent with this Order and the adopted Report and Recommendation.

       All other relief not expressly granted is denied.

       SIGNED this 28th day of August, 2020.


                                                 ________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




1/1
